EXHIBIT 2.1 EXECUTION COPY STOCK PURCHASE AGREEMENT between THE STOCKHOLDERS OF ACTARIS METERING SYSTEMS S.A., as the Stockholders, LBO FRANCE GESTION SAS, as the Stockholder Representative, ACTARIS METERING SYSTEMS S.A., and ITRON, INC., as the Buyer Dated as of February 25, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 5 Section 1.1 Certain Defined Terms 5 Section 1.2 Table of Definitions 11 ARTICLE II PURCHASE AND SALE 12 Section 2.1 Purchase and Sale 12 Section 2.2 Closing 14 Section 2.3 Stockholder Representative 16 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 16 Section 3.1 Organization and Qualification 17 Section 3.2 Authority 17 Section 3.3 No Conflict; Required Filings and Consents 17 Section 3.4 Capitalization 18 Section 3.5 Equity Interests 19 Section 3.6 Financial Statements; No Undisclosed Liabilities 19 Section 3.7 Absence of Certain Changes or Events. 19 Section 3.8 Compliance with Law; Permits 20 Section 3.9 Litigation 20 Section 3.10 Employee Benefit Plans 21 Section 3.11 Labor and Employment Matters 22 Section 3.12 Title to and Condition of Assets 23 Section 3.13 Real Property 23 Section 3.14 Intellectual Property 24 Section 3.15 Taxes 26 Section 3.16 Environmental Matters 27 Section 3.17 Material Contracts 28 Section 3.18 Affiliate Interests and Transactions 30 Section 3.19 Insurance 30 Section 3.20 Customers and Suppliers 30 Section 3.21 Product Liability 30 Section 3.22 Government Contracts 31 Section 3.23 Orders and Warranties 31 Section 3.24 Export Controls and Trade Sanctions 31 Section 3.25 Brokers 32 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS 32 Section 4.1 Organization 32 Section 4.2 Authority 32 Section 4.3 No Conflict; Required Filings and Consents 32 Section 4.4 Ownership of Common Stock and Convertible Bonds 33 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER 33 Section 5.1 Organization 33 Section 5.2 Authority 33 Section 5.3 No Conflict; Required Filings and Consents 33 Section 5.4 Financing 34 Section 5.5 Brokers 34 Section 5.6 The Buyer’s Examination 34 Section 5.7 Investigation; Limitation on Warranties. 34 Section 5.8 Solvency 35 Section 5.9 Acquisition for Investment 36 Section 5.10 Repayment of the Credit Facility Agreements 36 ARTICLE VI COVENANTS 36 Section 6.1 Conduct of Business Prior to the Closing 36 Section 6.2 Covenants Regarding Information 39 Section 6.3 Exclusivity 39 Section 6.4 Notification of Certain Matters; Supplements to Disclosure Schedules 40 Section 6.5 Release of Indemnity Obligations. 40 Section 6.6 Stockholder Arrangements 40 Section 6.7 Director Resignations 40 Section 6.8 Confidentiality 40 Section 6.9 Consents and Filings 41 Section 6.10 Public Announcements 43 Section 6.11 Repayment of Group Indebtedness 43 Section 6.12 Employment Matters 43 Section 6.13 Tax Covenants 45 Section 6.14 Indemnification of Directors and Officers 45 Section 6.15 Preservation of Records; Post-Closing Access and Cooperation 47 Section 6.16 Indonesian Subsidiary 47 ARTICLE VII CONDITIONS TO CLOSING 47 Section 7.1 General Conditions 47 Section 7.2 Conditions to Obligations of the Company and the Stockholders 48 Section 7.3 Conditions to Obligations of the Buyer 48 ARTICLE VIII INDEMNIFICATION 49 Section 8.1 Survival of Representations, Warranties and Covenants 49 Section 8.2 Indemnification by the Stockholders 49 Section 8.3 Indemnification by the Buyer 50 Section 8.4 Procedures 50 Section 8.5 Indemnification Exclusive Remedy 51 Section 8.6 Indemnification Limits. 52 ARTICLE IX TERMINATION 54 Section 9.1 Termination 54 Section 9.2 Effect of Termination 55 ARTICLE X GENERAL PROVISIONS 55 Section 10.1 Fees and Expenses 55 Section 10.2 Amendment and Modification 55 Section 10.3 Waiver 55 Section 10.4 Notices 56 Section 10.5 Interpretation 57 Section 10.6 Entire Agreement 57 Section 10.7 No Third-Party Beneficiaries 57 Section 10.8 Governing Law 58 Section 10.9 Submission to Jurisdiction 58 Section 10.10 Assignment; Successors 58 Section 10.11 Enforcement 58 Section 10.12 Currency 59 Section 10.13 Severability 59 Section 10.14 Waiver of Jury Trial 59 Section 10.15 Counterparts 59 Section 10.16 Facsimile Signature 59 Section 10.17 Time of Essence 59 Section 10.18 No Presumption Against Drafting Party 59 Section 10.19 Disclosure Schedule 59 Section 10.20 Provision Respecting Representation of Company 60 Section 10.21 Authority and Rights of Stockholder Representative; Limitations on Liability 60 Section 10.22 French Tax Declaration 61 STOCK PURCHASE AGREEMENT STOCK PURCHASE AGREEMENT, dated as of February 25, 2007 (this "Agreement"), by and among Actaris Metering Systems S.A., a Luxembourg public limited liability company, having its registered office at 26, rue de Louvigny, L-1946, Luxembourg and registered with the Luxembourg Trade and Companies Register under the number B 108445 (the "Company"), the stockholders of the Company, each of which is listed on Exhibit A (each, a "Stockholder" and, collectively, the "Stockholders"), LBO France Gestion SAS, as agent and attorney-in-fact for the Stockholders (the "Stockholder Representative"), and Itron, Inc., a Washington corporation (the "Buyer"). RECITALS A.The Company is engaged, directly and indirectly through its Subsidiaries, in the manufacturing, marketing, selling, distributing, service and support operations of, and research and development activities related to, electricity, water, gas and energy metering hardware and systems at various locations around the world (the "Business"). B.The Stockholders collectively own 100% of (i) the issued and outstanding shares of common stock, par value €25 per share ("Common Stock"), of the Company and (ii) the outstanding convertible bonds issued by the Company (the "Convertible Bonds"). C.The Stockholders wish to sell to the Buyer, and the Buyer wishes to purchase from the Stockholders, the Shares and the Convertible Bonds. AGREEMENT In consideration of the foregoing and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION 1.1CERTAIN DEFINED TERMS .For purposes of this Agreement: "2006 Financial Statements" means, collectively, true and complete copies of the audited consolidated balance sheet of the Company and its Subsidiaries as at December 31, 2006 and the related audited consolidated statements of income, retained earnings, stockholders' equity and changes in financial position of the Company and its Subsidiaries, together with all related notes and schedules thereto, accompanied by the reports thereon of Ernst & Young LLP. "Action" means any claim, notice, action, suit, inquiry, proceeding, audit or investigation by or before any Governmental Authority, or any other arbitration, mediation or similar proceeding. "Affiliate" means, with respect to any Person, any other Person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, such first Person. "Brazilian Act" means the Brazilian Competition Law No 8.884/94 of June 11, 1994, as amended. "Business Day" means any day that is not a Saturday, a Sunday or other day on which banks are required or authorized by Law to be closed in the City of New York or the Grand Duchy of Luxembourg. "Business Employee" means, collectively, (i) each individual employed as of the Closing Date by the Company or any Subsidiary of the Company and (ii) employees of AMS Industries whose employment contracts entitle them to be employed by the Company upon termination of employment with AMS Industries. "Contract" means any written contract, agreement, arrangement or understanding, whether express or implied. "control", including the terms "controlled by" and "under common control with", means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, as trustee or executor, as general partner or managing member, by Contract or otherwise, including the ownership, directly or indirectly, of securities having the power to elect a majority of the board of directors or similar body governing the affairs of such Person. "Credit Facility Agreements" means, collectively, (i) the credit facility agreement entered into on June 20, 2005 between, among others, Mizuho Corporate Bank Ltd. and the Company, as amended by an amendment letter dated July 28, 2005 and (ii) the mezzanine credit facility agreement entered into on June 20, 2005 between, among others, Mizuho Corporate Bank Ltd. and the Company, as amended by an amendment letter dated July 28, 2005. "Employee Benefit Plan" shall mean any pension, profit sharing, retirement, deferred compensation, stock purchase, stock option, stock appreciation, phantom stock or other equity based arrangement, compensation, incentive, bonus, commission, performance, vacation, termination, retention, change of control, severance, work place guarantee, golden parachute, disability, hospitalization, medical, permanent health, dental, vision, disability, life insurance, cafeteria, flexible spending account, or other employee benefit plan, program, policy, agreement or arrangement, including any "employee benefit plan" (as defined under Section 3(3)of ERISA), which (i)is sponsored, maintained or contributed to by the Company or any Subsidiary of the Company that provides benefits to any Business Employee, (ii)with respect to which the Company or any Subsidiary of the Company listed on Exhibit B has any current or future liability, whether contingent or otherwise, or (iii)with respect to which the Buyer or an Affiliate of the Buyer may have any liability (whether contingent or direct)as a result of the transactions contemplated by this Agreement. "Encumbrance" means any charge, claim, equitable interest, mortgage, lien, option, pledge, security interest, easement, encroachment, right of first refusal, adverse claim or restriction of any kind, including any restriction on or transfer of any attribute of ownership. "Environmental Laws" means any Laws of any Governmental Authority relating to: (i)management, Releases or threatened Releases, investigation or remediation, of Hazardous Substances or materials containing Hazardous Substances; (ii)the manufacture, handling, transport, use, treatment, storage or disposal of Hazardous Substances or materials containing Hazardous Substances; (iii)pollution or protection of the environment, health, safety or natural resources; or (iv)the exposure of persons to Hazardous Substances. "Environmental Permits" means all Permits under any Environmental Law. "ERISA" means the Employee Retirement Income Security Act of 1974, as amended. "GAAP" means United States generally accepted accounting principles and practices. "German Act" means the German Act against Restrictions of Competition of 1957, restated as of July 15, 2005 and as amended from time to time. "Governmental Authority" means any national, supranational, European Union, federal, state, provincial, local or similar legislative body, government, governmental, quasi-governmental, statutory, regulatory or administrative authority, branch, agency or commission or any court, tribunal, or arbitral or judicial body. "Group Indebtedness" means all outstanding and unpaid amounts, other than any outstanding and unpaid amounts arising from or relating to the Convertible Bonds, owing at Closing (including principal, interests, penalties and any other sums) by the Company and/or its Subsidiaries pursuant to or in connection with the Credit Facility Agreements (including, for the avoidance of doubt, any amounts that may be due upon termination of any hedging arrangements entered into in connection with the Credit Facility Agreements). "Hazardous Substances" means any substance, material, or waste: (i)the Release, handling, storage, transportation, use or presence of which requires permission, investigation or remediation under any Environmental Law, (ii)that contains petroleum or petroleum products, including crude oil and any fractions thereof, natural gas, synthetic gas, or any mixtures thereof, (iii)that contains polychlorinated biphenyls, asbestos, orradon, (iv)that is defined under any Environmental Law as a "pollutant", "contaminant", "hazardous substance", "hazardous waste", or "hazardous material", or (v)that is regulated by any Governmental Authority pursuant to any Environmental Law. "Immediate Family", with respect to any specified Person, means such Person's spouse, parents, children and siblings, including adoptive relationships and relationships through marriage, or any other relative of such Person that shares such Person's home. "Intellectual Property" means all rights arising from or associated with the following protected, created, arising or subsisting under the laws of any jurisdiction: (i)trade names, trademarks and service marks (registered and unregistered), domain names and other Internet addresses or identifiers, trade dress and similar rights, registrations and applications (including intent to use applications)to register any of the foregoing (collectively, "Marks"); (ii)patents and patent applications (collectively, "Patents")and inventions; (iii)copyrights (registered and unregistered)and registrations and applications for registration (collectively, "Copyrights")and all works of authorship and other copyrightable expression; (iv)know-how, inventions, methods, processes, technical data, specifications, research and development information, technology, product roadmaps, customer lists and any other information, in each case to the extent any of the foregoing derives economic value (actual or potential)from not being generally known to other persons who can obtain economic value from its disclosure or use (collectively, "Trade Secrets"); and (v)moral rights, publicity rights, data base rights, rights in industrial designs, rights in mask works, and any other proprietary or intellectual property rights of any kind or nature that do not comprise or are not protected by Marks, Patents, Copyrights or Trade Secrets. "Knowledge" with respect to (i)the Company, means the actual (not constructive)personal knowledge, without imputation of actual or constructive knowledge of any other Person, and expressly without independent inquiry, verification or investigation or any duty or obligation to conduct any inquiry, verification or investigation, of each individual set forth on
